 In the Matter of UNION ELECTRIC COMPANY OF MISSOURI AND ITS SUB-SIDIARY, THE MississippiRIVER POWER COMPANYandINTERNATIONALUNION OF OPERATINGENGINEERSLOCAL UNION No. 148, AFLIn the Matter of UNION ELECTRIC COMPANY OF MISSOURIandINTERNA-TIONAL UNION OF OPERATING ENGINEERS LOCAL UNION No. 148, AFLCases Nos. 14-R-856, 14-R-858, 141-R--859, 14-R-860, 141-R-917 and14-R-918 respectively.Decided November 15, 19441Igoe, Carroll, Keefe d Coburn, by Messrs. Robert J. KeefeandDavid Y. Campbell,both of St. Louis, Mo., for the Companies.Mr. William H: Thomas,ofWashington, D. C., andMr. Neal La-Velle,of St. Louis, Mo., for the Engineers.Mr. Robert A. Roessel,of St. Louis, Mo., andMessers. Robert A.RoesselandHerman Cooper,of New York City, for the Tri-State.Messrs. James PrestonandFrank Jacobs,both of Washington,D. C., for the IBEW.Mr. Joseph C. Wells,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATE] ENT OF THE CASEUpon separate petitions duly filed by International Union of Oper-ating Engineers, Local Union No. 148, AFL, herein called the Engi-neers,alleging that questions affecting commerce had arisenconcerning the representation of employees of Union Electric Com-pany of Missouri, and its subsidiary, The Mississippi River Power-Company, herein jointly called the,Companies, the National LaborRelations Board consolidated the cases and provided for an appro-priate hearing upon due notice before Harry G. Carlson, TrialExaminer.Said hearing was held at St. Louis, Missouri, on July 24,25, 26, and 27, 1944, and August 3, 4, and 5, 1944. - The Companies,the Engineers, the Tri-State Utility Workers Union, affiliated- with59 N. L. R. B., No. 58.-276- UN1ON ELECTRIC COMPANY OF MISSOURI277the United Utilities Union of America, herein called Tri-State, andInternational Brotherhood of Electrical Workers, AFL, herein calledthe IBEW, appeared and participated.All parties were afforded-full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error and.are hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.The Engineers' request for oral argument ishereby denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESUnion Electric Company of Missouri, a Missouri corporation havingits principal office and place of business at St. Louis, Missouri, and TheMississippi River Power Company, a Maine corporation, the, votingstock of which, except for a minor part thereof, is owned by UnionElectric Company of Missouri, together with other subsidiaries ofUnion Electric Company of Missouri,' are engaged, under commonmanagement and control, in the production, transmission, distribution,and sale of electric and gas energy in Missouri, Illinois, and Iowa;and the facilities of Union Electric Company of Missouri and its sub-sidiaries, including The Mississippi River Power. Company, are inter-connected and operated together as a joint enterprise for this purpose.The Companies, and each of them, in the course and conduct of thejoint enterprise, cause substantial quantities of materials used to betransported in interstate commerce from and through States otherthan the States of Missouri, Illinois, and Iowa, and a substantialportion of the electric energy produced by them to be transmitted anddistributed in interstate commerce among the States of Missouri, Illi-nois, and Iowa.We find that, as an integrated enterprise, the Companies, and eachof them individually, are engaged in commerce within the meaning ofthe National Labor Relations Act.2II.THEORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local Union No. 148,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees-of the Companies.-'Namely:Iowa Union Electric Company and Union Electric Company of Illinois, bothIllinois corporations,and the St.Louis County Gas Company,a Missouri corporation, whichtogether with the above-named entities are herein collectively called the Utilities.2 Employees of Union Colliery Company, East St. Louis-Belleville Railroad,and UnionLand & Development Co., also affiliates of Union Electric Company of Missouri are notclaimed by any of the labor organizations involved herein. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDTri-State Utility Workers Union, affiliated with the United UtilitiesUnion of America, is a labor organization admitting to membershipemployees of the Companies.International Brotherhood of Electrical Workers, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Companies.III.THE QUESTION CONCERNING REPRESENTATIONThe Companies have refused to grant recognition to the Engineersas the exclusive bargaining representative of certain of their employees.until the Engineers has been certified by the Board in an appropriateunit.A statement of the Field Examiner, introduced into evidence atthe hearing, indicates' that the Engineers represents a substantialnumber of employees in the unit hereinafter found to be appropriate 9We find that a question affecting commerce has arisen concerningthe representation of employees of the Companies, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITInCase No. 14-R-856,the Engineers seeks a unit comprised ofproduction and maintenance employees, excluding professional, cler-ical, - and supervisory employees, at the Companies' hydroelectricpower plant at Keokuk, Iowa.InCase No. 14-R-858,the Engineers alleges that all production,maintenance, and distribution employees, except for clerical andsupervisory employees, in the Companies' steam-heating departmentconstitute a unit appropriate for the purposes of collective bargaining.InCase No. 14-R-859,the Engineers requests the Board to find thatallproduction and maintenance employees, excluding clerical andsupervisory employees, working in the Companies' utility shops andsalvage department located at 1825 Gratiot Street, St. Louis, Missouri,constitute an appropriate bargaining unit.InCase No.14-R-860,the bargaining unit alleged by the Engineersto be appropriate is comprised of the Companies' load dispatchers andsubtransmission dispatchers, excluding the chief and the assistantchief load dispatchers.a The Field Examiner reported that in Case No. 14-R-860 the Engineers submitted 10undated authorization cards which bore the names of 10 employees in the unit alleged bythe petition in that case to be appropriate and whose names appeared on the pay roll ofthe Companies for the period ending March 1, 1944.There are approximately 10 employeesin the unit hereinafter found to be appropriate.Since Tri-State presently represents a large number of employees of the Companies, andhas expressed a desire to represent those in the unit hereinafter found to be appropriate,we shall afford it a place on the ballot although it submitted no evidence of representationamong this group. UNION ELECTRIC COMPANY OF MISSOURI279InCaseNo. 14-8-917,the Engineers seeks a unit comprised of allemployees,excluding supervisory employees,in the cable division ofthe Companies'underground department.InCaseNo. 14-R-,918,theunit soughtby theEngineers is comprisedof certain professional or technical employees at the Companies'Cahokia and Venice No. 1 steam power plants in the "test depart-ment." 4The employees of the CompaniesEmployees of the Utilities perform duties involved in the produc-tion,transmission,distribution,and sale of electric and gas energy inthe territories serviced by the Utilities,and at the electric powerplants and gas production plants operated by the Utilities.Theyoperate seven electric power plants.One of these is located in St.Louis, Missouri,and is known as the"Ashley Street"plant;three arelocated in Illinois at points directly across the Mississippi Riverfrom St.Louis,Missouri,and are known as the "Venice No. 1,""Venice No.2," and"Cahokia"plants;a plant known as the"Osage"plant is located on the Osage River in Missouri,about 175 miles westof St. Louis, Missouri;the "Keokuk"plant is located at Keokuk,Iowa, approximately 200 miles north of St.Louis,Missouri; the"Rivermines"power plant,which is used as a "stand-by" plant, islocated about 65 miles south of St.Louis,Missouri,but is not presentlybeing operated.The electric energy produced at these power plantsis "pooled"and transmitted to points in the territories serviced asneeded.More than50 percent of this electric energy is consumedin the St. Louis, Missouri,metropolitan area, while the remainder isdistributed to districts in Illinois,Iowa, and Missouri, located as faras 200 miles from the City of St.Louis.It appears that wheneverthe nature of their duties makes it possible, employees engaged inthe production and distribution of electricity integrate their func-tions with'the functions of other employees engaged in the produc-tion and distribution of gas.For example, meter readers read both gasand electric meters in the territories where the Utilities distributesboth types of energy.It is apparent that, while groups of employees are in some instancesseparated geographically,all of the Utilities'employees are closelyintegrated and interdependent with respect to the dutieswhich theyperform,and the Utilities'supervisory and administrative structurereflects such integration and interdependence.Labor relations andpersonnel matters are handled by the Utilities through one office.4 There are approximately 37, 21, 54, 10,48, and 19 employees, respectively,In the unitsdescribed above.The number of employees In the Utilities'Electric System, includingsupervisory employees,is approximately 3,500. 280 . DECISIONSOF NATIONALLABOR RELATIONS BOARDHistory of collective bargaining among the Companies' employeesThe IBEW has represented approximately 185 of the Utilities' em-ployees for more than 10 years and presently ,is a party to a union-shopcontract with the Utilities covering these employees.5On June 27, 1941, pursuant to petitions filed by the Engineers andTri-State, the Board issued a Decision and Direction of Elections 6wherein it found 6 separate groups of the Utilities' employees to beunits appropriate for the purposes of collective bargaining.Four ofthe units were comprised of production and maintenance employees atthe "Osage," "Cahokia," "Venice No. 1," and "Ashley Street" powerplants, respectively.Another of the 6 units was a system-wide unitconsisting of clerical, office, and sales employees.The remaining unitwas comprised of employees of the Utilities' water-gas manufacturingplant and gas distribution department (St. Louis County Gas Com-pany).On August 27, 1941, following elections by secret ballot, theBoard certified the Engineers as bargaining representative for the"Osage," "Cahokia," and "Venice No. 1" power plant units, and thewater-gas plant and gas distribution department unit.At the sametime the Board certified Tri-State as the bargaining representative forthe "Ashley Street" power plant unit and for the clerical, office, andsalesUnit .7At the time of the Board's Decision and Direction ofElections," there were approximately 169 and 1,383 employees in th6"Ashley Street" power plant unit and the clerical, office, and salesunit, respectively; and a total of approximately 688 employees in the4 units for which the Engineers was certified as bargaining repre-sentative.On October 18, 1941,.the Utilities and the Engineers entered into a,single contract covering the - employees in the units for which the,Engineershad been certified as bargaining representative.Similarcontracts were executed in 1942 and 1943."Since December 1, 1941, the Utilities and Tri-State have covered, insingle contracts, the employees in the clerical, office, and sales unit;,employees whom the Board failed to include in any unit.10All of:These employees are employed in the East St. Louis and Alton, Illinois,territory wherethe Utilities distribute both electricity and gas.6Matter of Union Electric Company of Missouri,et at.,33 N L. R B 1 The Board didnot include in any unit finding more than 1,000 employees of the Utilities working in the"Keokuk" and"Rivermines"power plants and in various distribution and transmission,departments.7Matter of Union Electric Company of Missouri,et at.,35 N. L. R. B. 19.8 Footnote 6,supra.9Also included in the coverage of these contracts were employees at the "Venice No. 2"power plant which began operation subsequent to the Board's certifications10 See footnote6, supraIn the contract executed December 1, 1941, by the Utilitiesand Tri-State these employees were identified as being employed in the following depart-ments : 1. Building Service ; 2.Country Club,3.Keokuk Gas,4.Keokuk Power Plant;. UNION ELECTRIC COMPANY OF MISSOURI281these contracts excluded,inter alia,all employees earning more than$275 per month.,,SummaryThe Engineers proposes that the Board carve out of the group pres-ently represented by Tri-State five separate units; one comprised ofemployees at one power plant and the other four of departmental orsemidepartmental groups of maintenance, distribution, or professionalemployees.The remaining unit sought by the Engineers is comprisedof employees who are not presently represented by any labor organization involved herein.The largest of the units so sought is comprisedof less than 2 percent of the total number of Utilities' employees.The Engineers contends that the Board's prior Decision,12 whereinsimilar small units were found to be appropriate, and Tri-State'spractice of establishing separate chapters for administrative purposesamong the group bargained for by Tri-State as one unit demonstratesthe appropriateness of the units proposed.Tri-State, the IBEW, and the Companies oppose the establishmentof the units sought by the Engineers, the Companies contending alsothat the groups presently bargained for by Tri-State and the Engi-neers do not constitute appropriate bargaining units. In general,the Companies argue that the Utilities' employees, excluding office,clerical and sales employees, the employees for which the IBEW isthe present bargaining agent, and professional and supervisoryemployees, should constitute two separate units; one comprised of allemployees-at Utilities' seven power plants, and the other comprised ofall remaining distribution, maintenance, and transmission employeeslgConclusionIn numerous recentcases,14the Board has expressed its view that,absent a limited or inchoate state of organization among employees,the optimum unit for the purposes of collective bargaining for publicutilities' employees in proper functional segments is -generally system-wide in scope. Inasmuch as the Utilities' employees in virtually allcategories and areas are presently organized and covered by contracts,and one of the labor organizations here involved is assertedly in a5.Meter Reading;6Meter;7.Overhead,Underground,Trouble and Installation ; 8.Rivermines Power Plant:9.Steam Heating ; 10 Stores,Utility Shop and Salvage ; 11.Substation,12.Transmission;13.Transportation.31 Since all employees sought by the Engineers in Case No.14-R-860 are paid more than$275 per month,they were excluded.a Matter of Union Electric Company ofMissouri, footnote 6,supra.18The Companies did not'speciflcally indicate what disposition it would make of Utili-ties' professional employees who apparently are now represented by Tri-State.14 SeeMatter of Duquesne Light Company,57 N. L.R. B. 770;Matter of PennsylvaniaElectric Company,56 N. L. R. B.625; Matter of Kansas City Power&Light Company, 54N. L. R. B. 647;Matter of CentralOhio Lightand Power Co.,51 N. L. R. B. 522. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition to represent them in system-wide groupings, it is apparentthat the units here sought by the Engineers in other than the loaddispatcher case are such as we generally disapprove in utility cases.It is true that a majority of the Board, with one member dissenting,found 3 years ago, in a case which arose very shortly after the Boardhad ordered the disestablishment of a company-dominated unionwhich had theretofore purported to represent the Utilities' employees,that several units similar in scope to the power-plant unit proposedinCase No. 1I-R--456were appropriate.However, we do not regardthat case as determinative of the issue in any of the cases now beforeus, because of material differences in the facts.When the prior casewas decided there had been no history of bona fide bargaining on thebasis of units broader than those proposed by Engineers.Moreover,since the decision and certifications in that case, the Engineers, as wellas Tri-State, have bargained with the Utilities on the basis of consoli-dated units broader than those found appropriate by the Board. Thusthe conduct of the parties themselves has demonstrated the practi-cability in this instance of our general view that system-wide group-ings are best calculated to ensure the full benefits of collective bar-gaining to utility workers. In the light of these considerations wefind that, with one exception, the units herein are inappropriate forthe purposes of collective bargaining.The issues presented in the instant proceeding are resolved by our,finding that the units sought by the Engineers are inappropriate.However, we do not intend to imply by this finding that the history ofcollective bargaining has established the appropriateness of the pres-ent unit structure among the Utilities' employees. InMatter of Bos-ton Edison Company,15the Board said : "Although we are not unmind-ful of the fact that these groups have for several years been representedas one unit, we are not persuaded that we should depart from our usualpractice of not grouping office and clerical employees, production andmaintenance employees, and technical employees in the same unit, andwe shall not do so."Thus, were it proposed here, as it is not, that theBoard find homogeneous and system-wide groups of employees to con-stitute appropriate bargaining units, such as, for example, the power-plants group urged by the Companies, we would not base our findingswith respect to such a proposal on the criterion of whether or not suchunits conform in scope to the established units.The latter, it is ap-parent, are less than system-wide in scope and are afflicted with defectssimilar to those in the established units in theBoston Edisoncase,supra.On the other hand, we can perceive no merit in the proposi-tion that units, such as proposed by the Engineers in the instant pro-ceeding, acquire merit solely by the presence of certain defects in theexisting unit structure.m51N.L.R.B.118.- UNION ELECTRIC COMPANY OF MISSOURI283In view of the foregoing circumstances and the entire record in thecase, we shall dismiss the petitions filed by the Engineers in Cases Nos.14-R-856, 14-R-858, 14-8-859, 14-8-917, and 14-R-918.InCase No. 14-R--860,the unit sought is comprised of employeesdesignated as load dispatchers and employees designated as subtrans-mission dispatchers whose duties are to determine and control theamount of electric energy permitted to flow through the various trans-mission lines throughout the Utilities' system.No other employees ofthe Utilities occupy similar positions and, thus, this to some degree, is asystem-wide unit.Although these employees in the performance oftheir duties constantly transmit orders to other workers, it is apparentthat their duties are not supervisory within the meaning of the Board'susual definition,16Since these employees are not presently bargainedfor, we shall find that they now constitute an appropriate bargainingunit.However, our finding shall not preclude their-inclusion at alater date in a bargaining unit covering other occupational categories.We find that all load dispatchers and all subtransmission dispatch-ers, excluding the chief load dispatcher and the assistant chief loaddispatcher, employed by the Companies, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Union ElectricCompany of Missouri, St. Louis, Missouri, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-70Matter of West Penn Power Company,55 N. L. R. R. 246. 284DECISIONSOF NATIONALLABOR RELATIONS BOARDtions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didriot work during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at the-polls, but excluding those employees who have since quit or been'discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by International Union of Operating Engineers, LocalUnion No. 148, affiliated with the American Federation of Labor, orby Tri-State Utilities Workers Union, affiliated with the United Util-itiesUnion of America, for the purposes of collective bargaining, orby neither.ORDER-Upon the basis of the foregoing findings of fact and upon theentire record in the cases, the National Labor Relations Board herebyorders that the petitions for investigation and certification of repre-sentatives of employees of Union Electric Company of Missouri andits subsidiary, The Mississippi River Power Company, St. Louis,Missouri, filed by International Union of Operating Engineers, LocalUnion No. 148, AFL, in Cases Nos. 14-R-856, 14-R-858, 14-R-859,14-R-917, and 14-R.-918, be, and they hereby are, dismissed.